Citation Nr: 1337186	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1971

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Veteran and his wife appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on Virtual VA and VBMS electronic systems to ensure a total review of the evidence.

To this end, the Veteran's electronic file includes VA treatment records which were not previously considered by the RO.  Specifically, the most recent statement of the case considered VA treatment records through June 2009, while the records on Virtual VA are through April 2013.  However, the Board reviewed the updated VA treatment records and found that they are not relevant to the claim for service connection for bilateral hearing loss.  

Although these additional records reflect adjustments to the Veteran's hearing aids, they do not provide any opinion as to whether his current hearing loss is due to his service.  Therefore, there is no prejudice to the Veteran by the Board's continued adjudication of the appeal for service connection for bilateral hearing loss.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  Symptoms of bilateral hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service. 

3.  Bilateral hearing loss was not shown for many years after service and is not causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this decision, the Board has considered the lay and medical evidence as it pertains to the Veteran's bilateral hearing loss.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.    

As part of his current VA disability compensation claim, the Veteran has asserted that his bilateral hearing loss is related to service.  He has submitted several statements describing his in-service noise exposure, and testified at a Board hearing that he believed that his in-service noise exposure caused his current bilateral hearing loss.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In a January 2009 VA examination, a VA audiologist diagnosed the Veteran with hearing loss in both ears as defined by VA regulations, based on audiometric testing.  Therefore, hearing loss for VA purposes is shown.

Next, the Board notes an in-service incurrence of acoustic trauma.  Specifically, the Veteran was exposed to loud noise during his service, including exposure to engine and boiler noise, based on his MOS in the ship's boiler room.  Moreover, in written statements and in oral testimony, he has described types of noise exposure which are consistent with his service.  38 U.S.C.A. § 1154(a).  

As such, his accounts are found to be sufficiently credible to support a finding of in-service noise exposure and the second element has been met.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current hearing loss disability.  

As the Veteran's current bilateral hearing loss is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.  Post-service evidence reflects no complaints of or treatment for hearing loss for more than a decade.  Specifically, he testified that he started work with this employer in 1973 and was told at that time by the company audiologist that he had "some hearing loss" but no audiometric testing reports were available until 1982.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.


Left ear-Hertz
Right ear-Hertz
Date
500
1000
2000
3000
4000
500
1000
2000
3000
4000
3/1982
0
0
10
45
20
0
0
25
25
10
5/1983
5
0
15
40
25
0
0
30
25
15
10/1984
5
0
20
45
25
5
0
35
30
15
10/1986
0
0
45
45
30
0
5
40
35
20
3/1989
5
0
40
45
35
0
5
35
35
20
3/1991
0
0
30
50
30
0
0
35
35
15
9/1991
0
0
25
35
35
0
0
40
35
20
11/1992
0
0
20
35
30
0
0
35
40
20
9/1993
5
0
35
50
40
5
5
45
45
25
10/1994
5
0
40
50
35
5
5
40
40
20
10/1995
0
0
40
50
40
0
0
45
45
20
1/1997
0
0
40
45
35
0
0
35
40
15
11/1997
0
0
40
50
35
5
5
40
50
20
12/1999
0
0
25
45
30
0
0
30
40
10
1/2001
0
0
45
50
35
0
0
40
40
30
2/2003
15
5
55
50
35
10
5
50
50
30

It is unclear from the record whether this testing was done using the Maryland CNC Test and no speech recognition scores were included.  Nonetheless, the Board accepts that the Veteran had hearing loss in left ear since 1982 and hearing loss in his right ear since 1991.  As such, the Board finds that the medical evidence does not reflect continuity of symptomatology.  

The Board has also considered the Veteran's lay statements regarding continuity of symptomatology.  In this case, the Board finds that the weight of the evidence demonstrates that he did not experience symptoms of bilateral hearing loss continually since service.  

First, the Veteran's more recently-reported history of hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hearing loss.  

Specifically, the service treatment records show that audiometric testing was conducted in October 1967, several months prior to his entry into service in March 1968, and again at separation in October 1971 and do not document any reports of hearing difficulties or problems with his ears.  

Of note, prior to November 1, 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

The entrance examination in October 1967 showed pure tone thresholds, in decibels, as follows (converted ISO in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15 (25)
X
15(20)
LEFT
15(30)
15(25)
15 (25)
X
15(20)

Based on the above, audiometric testing reflects that the Veteran had normal hearing acuity at that time.  

Audiometric testing was again conducted in October 1971 during the Veteran's separation physical.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels (unconverted because ISO was being used at this time):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The Board finds these results reflect the Veteran continued to have normal hearing acuity at his separation from service.  Moreover in an accompanying Report of Medical History, he denied hearing loss during service.  Therefore, hearing loss was not shown during service.

His in-service history of symptoms (or absence of symptoms) at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Parenthetically, the Board questions whether the entrance examination was actually done using ISO standards since it was literally the last day of use of the ASA standards and the non-converted ASA numbers are more in line with the separation results.  Nonetheless, hearing loss for VA purposes was not shown at entrance or separation even using the higher converted ISO chart.

Next, the post-service evidence does not reflect complaints for bilateral hearing loss for a decade following active service.  After service, the Veteran worked for thirty years at a factory.  He indicated that he consistently wore hearing protection during this time.  

Although the Veteran testified that the company audiologist told him he had hearing loss as early as 1973, the record only contains audiometric testing since 1982, approximately twelve years after his separation from service.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly the Board does not find the Veteran's lay testimony regarding his onset of hearing loss in 1973 is not credible merely for lack of contemporaneous medical evidence.

However, the Board notes the Veteran has not consistently related his onset of hearing loss to 1973.  Instead, at his January 2009 VA examination, he reported that in August 2007 he heard a "popping" sound and hearing acuity in his right ear dropped significantly.  He reflected that he was treated by a private physician who after a full workup diagnosed idiopathic hearing loss.  He indicated that he was treated with steroids but there had been minimal improvement in his hearing acuity.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  For these reasons, the Board finds that the weight of lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service. 

Additionally the lay statements regarding a sudden onset of hearing loss are supported by the medical evidence of record.  A medical record from the Veteran's private physician in March 2008 reflects that he was seen to follow-up on steroid treatment for his hearing loss.  He reported his hearing had not gotten worse since stopping the steroids, but instead seemed to have stabilized.  The physician noted the Veteran's history of "idiopathic sudden sensioneural hearing loss in the right ear."  As such the Board finds the probative lay statements and contemporary medical evidence suggest a sudden onset of hearing loss in 2007 rather than experiencing this hearing loss since shortly after service.

Private audiometric testing from August 2007 to March 2008 reflect significantly worse hearing loss than shown in the occupational reports in the right ear with 500 Hz in the 60-100 range, 1000 Hz at 75-105, 2000 Hz at 80-85, and 4000 Hz at 60-75.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In July 2008, the Veteran filed the current claim.

Nonetheless, as bilateral hearing loss is currently shown and the evidence reflects in-service acoustic trauma, the next question is whether there is a casual relationship between the current complaints and the in-service injury. 

To this end, in January 2009, the Veteran underwent a VA audio examination at which audiological testing confirmed a current diagnosis of bilateral hearing loss.  The examiner reviewed the claims file, including service treatment records which reflected normal hearing and employer audiometric testing which revealed left ear hearing loss since 1982, as well as more recent private records reflecting sudden onset of hearing loss in the right ear in approximately 2007.  

The examiner noted the Veteran was positive for noise exposure during service as a boiler room mechanic.  However the examiner also noted the Veteran was positive for post-service occupational noise exposure as a printer operator and mechanic for over thirty years, although hearing protection was used.  The examiner also noted the Veteran had recreational noise exposure as he hunted once per year using a shotgun in his right head.  The Veteran reported he intermittently used ear protection while hunting.  

The examiner conducted audiometric testing and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
65
65
65
LEFT
5
10
55
55
35

Speech recognition testing was 96 percent in the left ear and 80 percent in the right ear.

The examiner diagnosed bilateral hearing loss; however, he opined that the Veteran's hearing loss was not caused by or a result of his in-service noise exposure, including in the engine room.  The examiner explained the Veteran had normal hearing acuity at separation from service and there was no scientific basis for delayed onset of noise-induced hearing loss.  The examiner also noted the Veteran's right ear hearing loss was diagnosed as idiopathic with sudden onset in August 2007.

The medical opinion weighs against the claim.  The examiner fully reviewed the Veteran's claims file before personally interviewing and examining the Veteran.  He provided a clear, unequivocal opinion that the Veteran's hearing loss was not due to his in-service noise exposure and provided a full rationale for his opinion based on a complete understanding of the Veteran's medical history.  Accordingly the Board finds the VA examiner's report was adequate and probative.

In support of his claim, the Veteran submitted a March 2011 report from a private audiometric evaluation.  This physician noted the Veteran had routine exposure to very loud noises during his service.  The Veteran reported he had excellent hearing when he entered service but by the time of discharge he was aware his ability to hear had been badly affected.  He also reported he never had a hearing test during his service.  

The physician noted the Veteran described a sudden worsening of his hearing in approximately September 2008.  The Veteran stated his doctors could not explain what caused this sudden hearing loss.  The physician also noted the Veteran did not have any significant noise exposure after his service as his employer provided "very effective sound protectors" and he was "compulsive" about using them during his employment.  The physician opined the Veteran had impaired hearing for VA purposes.  The physician also reflected that the loss of hearing demonstrated by the Veteran was due to cochlear damage which was "compatible with the types of damage that is caused by the excessive amounts and kinds of noise to which he was exposed" during service.

This private report provides only limited evidence in support of the Veteran's claim.  First, the physician was not provided with an accurate factual background for his opinion.  For example, the private physician reported that the Veteran was not provided with any audiometric testing during his service, although service treatment records include the reports from two separate audiometric testing.  Additionally, this private physician did not consider the Veteran's post-service recreational noise exposure while hunting.  Because this medical opinion was not based on a fully accurate factual predicate, the Board finds it is less probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Based on the foregoing, the Board finds the evidence does not establish the Veteran's currently-diagnosed bilateral hearing loss was caused by, or otherwise due to, his service.  Service treatment records reflect that the Veteran had normal hearing acuity throughout his service.  Therefore, his hearing loss did not onset during service.

The earliest objective medical evidence of record establishing the Veteran had some degree of hearing loss is from 1982, approximately twelve years after he separated from service.  Moreover the record establishes that he had additional noise exposure after service, including during his employment as well as recreational hunting.  Therefore the evidence does not establish that he developed hearing loss disability for VA purposes shortly after his service.

Moreover, the evidence does not establish the Veteran's hearing loss was otherwise caused by his service.  In his adequate, probative report the VA examiner clearly opined that the Veteran's current hearing loss was not due to his service.  Additionally, the Board finds the private report suggesting the Veteran's current hearing loss is consistent with the type of hearing loss caused by noise exposure is assigned less probative.  

Because the weight of evidence shows that the Veteran's hearing loss did not begin during or shortly after his service and was not otherwise caused by his service, including any noise exposure therein, the benefit of the doubt doctrine does not apply and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same August 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

VA and private treatment records have been obtained, as have service treatment records.  The Veteran was also provided with a hearing before the Board which complied with the requirements of Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).  He was also provided with a VA examination (the report of which has been associated with the claims file).  

As discussed, the Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran is also seeking an increased rating for PTSD, currently rated at 50 percent.  The Board finds this issue requires additional development and must be remanded.

Specifically, the claims file includes extensive evidence that was not yet considered by the agency of original jurisdiction (AOJ) in the most recent statement of the case dated in December 2009.  For example, the file includes updated VA treatment records through July 2013, as well as a private evaluation from August 2013, which were submitted directly to the RO.  

These records suggest that the Veteran's disability has worsened and are therefore relevant to his appeal for an increased rating.  Accordingly remand is required for a supplemental statement of the case addressing this additional evidence.  38 C.F.R. § 19.37(a)

Additionally, because the new evidence suggests the Veteran's disability has worsened, the Board finds a new examination is required.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the New Jersey Health Care System since July 2013.

Any relevant treatment records contained in the electronic Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to evaluate the nature and severity of his PTSD.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  The examiner should also specifically address the Veteran's contention that his condition has worsened.

3.  After completion of the above, readjudicate the remaining issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


